1                                 NOT FOR PUBLICATION                        FILED
 2
 3                       UNITED STATES COURT OF APPEALS                        SEP 19 2018
 4                                                                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
 5                                 FOR THE NINTH CIRCUIT
 6
     OSCAR LOPEZ-MELARA,                             No.    16-72565

                     Petitioner,                     Agency No. A208-362-516

      v.
                                                     MEMORANDUM*
     JEFFERSON B. SESSIONS III, Attorney
     General,

                     Respondent.
 7
 8                        On Petition for Review of an Order of the
 9                            Board of Immigration Appeals
10
11                             Submitted September 12, 2018**
12
13
14   Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.
15
16         Oscar Lopez-Melara, a native and citizen of El Salvador, petitions for review

17   of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

18   immigration judge’s decision denying cancellation of removal. We have

19   jurisdiction under 8 U.S.C. § 1252. We review de novo constitutional claims and


           *
                  This disposition is not appropriate for publication and is not precedent
     except as provided by Ninth Circuit Rule 36-3.
           **
                  The panel unanimously concludes this case is suitable for decision
     without oral argument. See Fed. R. App. P. 34(a)(2).
 1   questions of law, and we review for substantial evidence the agency’s factual

 2   determinations. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We

 3   deny the petition for review.

 4         Lopez-Melara has not established that the agency violated due process by

 5   ignoring or misrepresenting his testimony. See Gutierrez v. Holder, 662 F.3d 1083,

 6   1091 (9th Cir. 2011) (“A court will grant a petition on due process grounds only if

 7   the proceeding was so fundamentally unfair that the alien was prevented from

 8   reasonably presenting his case.” (citations and quotation marks omitted)).

 9   Substantial evidence supports the agency’s finding that Lopez-Melara engaged in

10   an affirmative act in support of alien smuggling, where he testified that he

11   provided money for his brother’s trip to the United States and that his brother did

12   not have permission to enter the United States. See Urzua Covarrubias v.

13   Gonzales, 487 F.3d 742, 749 (9th Cir. 2007) (alien smuggling finding supported by

14   substantial evidence where there is “an affirmative act of help, assistance, or

15   encouragement” (citations omitted)); Villavicencio v. Sessions, 879 F.3d 941, 945

16   (9th Cir. 2018) (“The BIA’s factual findings are conclusive unless any reasonable

17   adjudicator would be compelled to conclude to the contrary.” (citation omitted)).

18         PETITION FOR REVIEW DENIED.




                                               2                                       16-72565